Case: 2:21-cr-00027-DLB-CJS Doc #: 6 Filed: 05/13/21 Page: 1 of 1 - Page ID#: 14

                                                                            Eastern Distriot of R:ant.1111b1
                                                                                      IF~ l.   t       ...
                        UNITED STATES DISTRICT COURT                              MAY 13 2021
                        EASTERN DISTRICT OF KENTUCKY                               AT COVINGTON
                             NORTHERN DIVISION                                   ROBERT R CARR
                                                                             CLERK U.S. DISTRICT COURT
                                 COVINGTON

CRIMINAL ACTION NO. ; ) )-         j
                                        !) 7
UNITED STATES OF AMERICA                                                               PLAINTIFF


V.                       DISCLOSURE BY UNITED STATES
                          OF ORGANIZATIONAL VICTIM


BRIAN WILLIAM DELAFAYETTE                                                             DEFENDANT

                                       * * * * *
       Pursuant to Federal Rule of Criminal Procedure 12.4, the United States discloses

that Answers in Genesis, Inc. is the organizational victim of the criminal activity alleged

in the Indictment.

                                             Respectfully submitted,

                                             CARLTON S. SHIER, IV
                                             ACTING UNITED STATES ATTORNEY

                                       By:    C::0' :_:~L . --\'~("~,;/   --tov' ·,
                                             Andrew T. Bootie~i
                                             Assistant United States Attorney
                                             260 W. Vine Street, Suite 300
                                             Lexington, Kentucky 40507-1612
                                             (859) 685-4841
                                             andrew .boone2@usdoj.gov
